ROBB, Associate Justice.
Appeal from a decision of the Patent Office rejecting two claims of appellant for the utilization of waste gas from blast furnaces for driving gas engines and simultaneously generating steam in one or more steam boilers and storing steam in a so-called accumulator or steam storage vessel, from which the steam is supplied as desired to one or more steam engines. Claim No. 1 is sufficiently illustrative and reads as follows:
“1. In power plants using a combustible fuel gas, e. g., blast furnace gas, the combination of gas engines being supplied with a portion of the said fuel gas, a steam generator being heated by the excess of the said fuel gas, steam-consuming, or steam-operated devices connected with said steam generator and a steam-storage receptacle filled with water under pressure and arranged between said steam generator and said steam-consuming devices.”
The principal reference relied upon by the Patent Office tribunals is an article in the “Power” Magazine on “Utilization of Blast. Furnace Gas,” in which is discussed the general system covered by the claims here involved. The article clearly suggests the use of blast furnace gas for running gas engines and the surplus for running steam generating boilers. In other words, this article suggests everything covered by these claims except the storage receptacle. Bach of the tribunals of the Patent Office reached the conclusion that, inasmuch as a storage receptacle functioning substantially as does appellant’s accumulator was disclosed in the Halpin (January 30, 1894, No. 513,922) and the Kitchen (May 23, 1911, No. 992,881 and October 22, 1912, No. 1,041,810) patents, it involved no invention to include such a receptacle in carrying out the. idea suggested in the “Power” article. The Assistant Commissioner, after directing attention to appellant’s contentions relative to the economy value of his combination, said:
“I am unable, however, to discover any room for doubt that the mere selection of these old plant units, all well known and their functions and purposes well known, and assembling them in a single plant, involved any. inventive concept. No doubt the plant possesses many advantages, but these are inherent in the devices or units employed, and engineers were entirely familiar with these facts.”
We are constrained to agree with this reasoning, and therefore affirm the decision.
Affirmed.